                         IN TIIE UNITED STATES DISTRICT COURT
                     FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                    No. S:18-CR-422-D


UNITED STATES OF AMERICA                       )
                                               )
               v.                              )              ORDER
                                               )
RICKY FITZGERALD ARTIS,                        )
                                               )
                       Defendant.              )


       On March 30, 2020, defendant moved prose to obtain copies ofthe arraignment and sentencing

transcripts in his case [D.E. 88]. "An indigent is not entitled to a transcript at government expense

without a showing of need, merely to comb the record in the hope of discovering some flaw." United

States v. Shoaf, 341 F.2d 832, 833-34 (4th Cir. 1964). Defendant has failed to show a particularized

need for the transcripts, and thus, to the extent his letter could be construed as a motion to obtain the

documents without charge, the motion is DENIED.

       SO ORDERED. This A::_ day of August 2020.




                                                           .lmdEs c. DEVER m
                                                           United States.District Judge




             Case 5:18-cr-00422-D Document 90 Filed 08/04/20 Page 1 of 1
